Appellee, who was the plaintiff in the court below, brought this action against appellant to recover damages for the death of her husband, who Avas in the service of appellant as an engineer at the time of his death *678•—it being alleged tliat death was caused by the negligence of'appellant. The death was caused by the derailment of an engine on appellant’s line of railroad. There were a verdict and judgment for ten. thousand dollars in favor of the plaintiff, and from this judgment defendant appealed.
Appeal dismissed by appellant.